Exhibit 10.7

 

EXECUTION VERSION

 

LOCK-UP AGREEMENT

 

THIS LOCK-UP AGREEMENT, dated as of October 5, 2005 (this “Lock-Up Agreement” or
this “Agreement”) is by and between Lau Acquisition Corp. d/b/a Lau Technologies
(the “Lau Technologies”) and Viisage Technology, Inc. a Delaware corporation
(“Company”). Capitalized terms used herein but not defined shall have the
meanings ascribed to them in the Investment Agreement (as defined below).

 

WHEREAS, the Company and L-1 Investment Partners LLC (the “Investor”) have
entered into a certain Investment Agreement dated as of October 5, 2005 (the
“Investment Agreement”), pursuant to which, upon the terms and subject to the
conditions thereof, the Investor will purchase shares of common stock of the
Company and warrants to purchase shares of common stock of the Company (the
“Investment”); and

 

WHEREAS, as a condition to the willingness of the Company and the Investor to
consummate the Investment, the Company and the Investor have required that Lau
Technologies agree, and in order to induce the Company and the Investor to enter
into the Investment, Lau Technologies is willing to agree, to restrict the sale
of its shares of the Company’s capital stock upon the terms and subject to the
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereby agree as follows:

 

1. Lock-Up Agreement.

 

(a) In consideration of the Investor and the Company entering into the
Investment Agreement and to induce the Investor and the Company to consummate
the Investment, and subject to the Pledge and Security Agreement between Lau
Acquisition Corp. d/b/a Lau Technologies and Fleet National Bank dated as of
May 30, 2003, as amended, Lau Technologies hereby agrees that it will not,
without the prior written approval of the Company, directly or indirectly, sell,
offer or agree to sell, contract to sell, grant any option for the sale of, make
any short sale, pledge, or enter into any hedging transaction that could result
in a transfer of, or otherwise encumber or dispose of, (i) any shares of Common
Stock (including, without limitation, any shares of Common Stock acquired
pursuant to the exercise of any stock option or warrant) or interest therein,
(ii) any options or warrants to acquire shares of Common Stock or (iii) any
securities exchangeable for or convertible into shares of Common Stock of the
Company, in each case, which Lau Technologies may now or hereafter own, for a
period commencing as of the date hereof and ending on the first anniversary of
the Closing Date (as defined in the Investment Agreement).

 

(b) Notwithstanding anything herein to the contrary, Section 1(a) above shall
not apply to (i) the transfer by Lau Technologies of up to 300,000 shares of
Common Stock in any twelve-month period following the date hereof (including the
period commencing as of the date hereof and ending on the first anniversary of
the date hereof) so long as Lau Technologies provides the Company’s Board of
Directors with prior written notice of such transfer, and (ii) the transfer of
shares of Common Stock by Lau Technologies to its affiliates, as such term is
defined



--------------------------------------------------------------------------------

in Rule 405 under the Securities Act of 1933, as amended; provided that, in the
case of clause (b)(ii) above, each transferee agrees in writing as a condition
precedent to such transfer to be bound by the terms of this Agreement.

 

(c) This Agreement shall terminate upon the earlier of (i) the first anniversary
of the Closing (as defined in the Investment Agreement) and (ii) a Change of
Control. For purposes of this Agreement, a “Change of Control” shall mean the
consummation of any of the following transactions: (i) the sale, lease,
exchange, conveyance or other disposition of all or substantially all of the
Company’s property or business, (ii) the merger of the Company into or its
consolidation with any other entity in which the Company is not the surviving
entity (other than a wholly-owned subsidiary of the Company), (iii) any
transaction (including a merger or other reorganization) or series of related
transactions, in which more than 50% of the voting power of the Company is
disposed of or (iv) individuals who, immediately after giving effect to the
Closing, constitute the Board (the “Incumbent Directors”) cease for any reason
to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to such date, whose election or nomination for
election was approved by a vote of at least a majority of the Incumbent
Directors then on the Board (either by specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for
director) shall be an Incumbent Director.

 

2. Representations, Warranties and Covenants of Lau Technologies.

 

(a) Lau Technologies has the legal capacity and all requisite power and
authority to enter into and perform all of its obligations under this Agreement.
This Agreement has been duly and validly executed and delivered by Lau
Technologies and constitutes a valid and binding obligation of Lau Technologies,
enforceable against Lau Technologies in accordance with its terms.

 

(b) Upon request, Lau Technologies will execute any additional documents
necessary in connection with enforcement hereof.

 

(c) Lau Technologies acknowledges the sufficiency of the consideration for this
Agreement and confirms that it understands that the Investor and the Company
will rely upon the representations set forth in this Agreement in proceeding
with the Investment.

 

(d) Lau Technologies further confirms that the agreements of Lau Technologies
herein are irrevocable and shall be binding upon its successors and assigns.

 

(e) Lau Technologies agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent against the transfer of
securities held by it except in compliance with this Agreement.

 

2



--------------------------------------------------------------------------------

3. Notice. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed by first-class registered or certified
airmail, facsimile (with receipt confirmed by telephone) or nationally
recognized overnight express courier postage prepaid, and shall be deemed given
when so mailed and shall be delivered as addressed as follows:

 

  (a) If to the Company, to:

 

Viisage Technology, Inc.

296 Concord Road, Third Floor

Billerica, MA 01821

Attention: General Counsel

 

With a copy to:

 

Choate, Hall & Stewart LLP

Two International Place

Boston, MA 02110

Attention: Charles J. Johnson, Esq.

 

or to such other person at such other place as the Company shall designate to
Lau Technologies in writing; and

 

  (b) If to Lau Technologies, to:

 

Lau Technologies

30 Monument Square

Suite 220

Concord, MA 01742

Attention: President

 

or at such other address as may have been furnished to the Company in writing.

 

4. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of The Commonwealth of Massachusetts, without giving
effect to the principles of conflicts of laws.

 

5. Submission to Jurisdiction. Each of the parties to this Agreement (i) submits
to the jurisdiction of any state or federal court sitting in The Commonwealth of
Massachusetts in any action or proceeding arising out of or relating to this
Agreement or any of the transactions contemplated by this Agreement, (ii) agrees
that all claims in respect of such action or proceeding may be heard and
determined in any such court, and (iii) agrees not to bring any action or
proceeding arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement in any other court. Each of the
parties hereto waives any defense of inconvenient forum to the maintenance of
any action or proceeding so brought and waives any bond, surety or other
security that might be required of any other party with respect thereto. Any
party hereto may make service on another party by sending or delivering a copy
of the process to the party to be served at the address and in the manner
provided for the giving of notices in Section 3. Nothing in this Section 5,
however, shall affect the right of any party to serve legal process in any other
manner permitted by law.

 

6. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION,

 

3



--------------------------------------------------------------------------------

PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THE ACTIONS OF THE COMPANY OR THE STOCKHOLDER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT.

 

[Signatures appear on following page.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
signed individually or by its respective duly authorized officer as of the date
first written above.

 

VIISAGE TECHNOLOGY, INC.

By

 

/s/ Denis K. Berube

--------------------------------------------------------------------------------

Name:   Denis K. Berube

Title:

  Chairman of the Board LAU ACQUISITION CORP.

By

 

/s/ Joanna Lau

--------------------------------------------------------------------------------

Name:

  Joanna Lau

Title:

  Chairman and CEO

 

[SIGNATURE PAGE TO LAU TECHNOLOGIES LOCK-UP AGREEMENT]